Citation Nr: 1242296	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  12-12 702	)	DATE
	)
	)


THE ISSUE

Whether a March 18, 2010 decision of the Board of Veterans' Appeals (Board),  which dismissed without prejudice to refiling various claims of clear and unmistakable error (CUE) in an October 9, 2001 Board decision, contains CUE.




ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran, who is the moving party, served on active duty from October 1957 to December 1961.

This matter comes before the Board as a result of a November 2011 motion by the Veteran in which he alleged CUE in a March 18, 2010 Board decision.

He was notified that the Board had received his November 2011 request for revision of that March 18, 2010 Board decision and that the motion was assigned a docket number (listed on the title page) in accordance with 38 C.F.R. § 20.1405(a)(1) (motions to revise Board decisions will be docketed in the order received).  In June 2012 and other instances, he contended that an earlier docket number should be assigned - namely, a docket number from one of his previous appeals to the Board.  However, as explained in a July 2012 letter from the Board, the current docket number is correct as the present CUE issue is not a downstream issue arising out of a claim that has been remanded, but rather a new matter.  Therefore, it is not entitled to an earlier docket number.  See 38 U.S.C.A. §§ 5109B, 7107, 7112; 38 C.F.R. §§ 20.900(b), (d); Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).

Even so, the Veteran's motion for revision has been advanced on the Board's docket on its own motion as sufficient cause has been shown to do so.  See 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  See also 38 C.F.R. § 20.1405(a)(2) (applying the provisions for advancing an appeal on the docket to the provisions pertaining to motions to revise Board decisions).



FINDINGS OF FACT

1.  A March 18, 2010 Board decision dismissed without prejudice to refiling various claims of CUE in an October 9, 2001 Board decision pursuant to 38 C.F.R. § 20.1404(a) and (b).

2.  A sympathetic reading of the Veteran's present motion to revise does not reveal specific and valid allegations of CUE in the October 9, 2001 Board decision, which was the underlying subject of the March 18, 2010 Board decision or any other decision.


CONCLUSIONS OF LAW

1.  The March 18, 2010 Board decision, which dismissed without prejudice to refiling various claims of CUE in an October 9, 2001 Board decision, is not a final and binding decision of the Board.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1409(b) (2012).

2.  Because the Veteran is seeking to revise that March 18, 2010 Board decision that is not considered a final and binding decision of the Board, the motion must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A prior Board decision is final and binding, but is reversible if there is CUE.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. §20.1406.

In a November 2011 motion (and his "corrected motion" of December 2011), the Veteran requests revision of a March 18, 2010 Board decision based on CUE.  The Board first notes that two decisions concerning the Veteran were issued by the Board on that date.  One decision addressed eleven compensation claims, including issues pertaining to service connection, disability ratings, effective dates, and compensation under 38 U.S.C.A. § 1151.  Notably, he has not alleged CUE in that Board decision.  He expressly states in his current motion that he is not raising claims out of the adjudication of benefits.

Instead, he is requesting revision of the other Board decision that was issued on March 18, 2010.  In his current motion, he expressly identifies that decision in terms of " 

